DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Double Patenting
Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, and 13 of copending Application No. 15/782,093 in view of Coupland (US PG Pub. No. 2017/0348676) for the reasons discussed in the previous Office Action. 


Claim Rejections - 35 USC § 112
The rejections of claims 1 and 3-6 under 35 U.S.C. 112(b) made in the previous Office Action are withdrawn in view of Applicant's amendment, filed July 29, 2022. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PG Pub. No. 2015/0259254) in view of Coupland (US PG Pub. No. 2017/0348676) and, optionally, Furukawa (US PG Pub. No. 2006/0003889).   
Regarding claims 1, 4, and 6, Ichikawa teaches a honeycomb structure (100, i.e. "cell structure") having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are provided therein by a binding material containing cordierite (Abstract; par. 22, 56, 71-73, 77, 81, 83; Fig. 1).  
The teachings of Ichikawa differ from the current invention in that the porous material is not taught to comprise both CeO2 and one of the recited ancillary components in the recited quantity.  However, Ichikawa does teach sintering the material, teaches that a sintering aid may be included in the product, and uses CeO2 as the sintering aid in exemplary products (par. 56, 91; Table 1). Accordingly, it would have been obvious to one of ordinary skill in the art to use CeO2 as a sintering aid in Ichikawa's ceramic because Ichikawa teaches to use a sintering aid and teaches/demonstrates that CeO2 is appropriate and useful in aiding in sintering of his disclosed ceramic material.  Coupland further teaches including 0.5 to 5 wt. % of a sintering aid such as copper oxide in a ceramic composition, which may include cordierite, related metal/metalloid oxides, and/or silicon carbide, used to form a sintered product, such as a honeycomb, in order to aid in sintering and increase the strength of the formed product (par. 18, 26).  Coupland teaches that such products are preferably sintered at a temperature in the range of 800 to 1800 ºC (par. 24), which overlaps the preferred sintering temperature range, 1400 to 1460 ºC, taught by Ichikawa (Coupland, par. 24; Ichikawa, par. 83).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 0.5 to 5 wt. % CuO in Ichikawa's porous ceramic material in order to further aid in sintering and to improve strength.  The instantly claimed ancillary component content is obvious in view of Coupland.  See MPEP 2144.05.  Additionally and to the extent that CeO2 and CuO might be considered equivalents, it is noted that it would have been obvious to one of ordinary skill in the art to combine the CuO sintering aid with a CeO2 sintering aid in Ichikawa's ceramic because it is prima facie obvious to combine equivalents known for the same purpose to form a third component/composition intended for the same purpose. See MPEP 2144.06. 
The teachings of Ichikawa might be considered to differ from the current invention in that the SiC particles are not taught to be covered with cristobalite-containing oxide films of a particular thickness.  However, Ichikawa does teach to subject the honeycomb structure to an oxidizing treatment for 1 to 20 hours in an atmosphere that may include water vapor at 1100 to 1400 ºC in order to improve durability (par. 83).  As such, it would have been obvious to one of ordinary skill in the art to treat the prior art material and structure with an oxidizing treatment as disclosed in order to improve durability.  Applicant's specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1300 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 3, 23, 53, 54).  Therefore, as evidenced by Applicant's specification, Ichikawa's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in the prior art treated honeycomb are expected to include cristobalite-containing oxide films. 
Ichikawa also teaches that the disclosed honeycomb structure is intended to be used as a catalyst carrier (par. 63).  Furukawa further teaches a porous ceramic material including SiC particles whose surfaces are at least partly coated with cristobalite (par. 34, 39, 41).  The coating can be easily formed and carried stably, and prevents a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period (par. 34, 39, 41, 63, 64).  Furukawa also teaches that honeycombs formed with SiC and the cristobalite coating offer superior oxidation resistance (par. 33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the surfaces of the SiC particles in the prior art porous honeycomb structure to be at least partly coated with cristobalite (i.e. "oxide films") in order to prevent a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period and to provide the structure with superior oxidation resistance. 
Although the cited prior art also do not discuss whether or not the CuO ancillary component would form solid solution with the cristobalite, as discussed above, the product of the prior art is made from SiC, a cordierite binding material, and CuO, and is treated to an oxidizing treatment similar to what is used to form the claimed product.  Ichikawa also teaches that his product is sintered at a temperature in the range of 1400 to 1460 ºC.  (par. 83), which falls within the preferred range of the instant disclosure (Applicant's published application, par. 59).  As such, at least some (i.e. likely a similar amount to that of the claimed invention) of the CuO in the prior art product is expected to form a solid solution with at least some of the cristobalite from the prior art oxide films. 

Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the thickness of the oxide films is not disclosed.  However, as no criticality has been shown, the recited film thickness is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, Coupland, and, optionally, Furukawa, as applied to claim 1 above, and further in view of Izumi (US PG Pub. No. 2014/0370232). 
Regarding claim 5, the teachings of Ichikawa differ from the current invention in that the thermal expansion coefficient of the taught porous material is not disclosed.  However, Ichikawa's product is intended to be used as a filter and catalyst carrier for exhaust purification, which is a high-temperature environment (par. 3, 11, 12).  Izumi further teaches that a porous material for honeycomb structures in exhaust purification preferably has a thermal expansion coefficient of 4.2 ppm/K or less at 40 to 800 ºC in order to prevent deterioration of thermal shock resistance (par. 42).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art porous material to have a thermal expansion coefficient of 4.2 ppm/K or less over the range of 40 to 800 ºC in order to prevent deterioration of thermal shock resistance and because Izumi teaches that such a thermal expansion coefficient range is preferable for ceramic materials used in exhaust purification.  

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that claim 1 is distinguished over the cited prior art because it now recites an ancillary component content that is commensurate in scope with the exemplary products that Applicant previously argued achieved the beneficial results of improved thermal shock resistance and oxidation resistance.  However, the claim still is not commensurate in scope with the exemplary products because, although the exemplified products all comprise silicon carbide aggregate particles, cordierite, a CuO ancillary component, a narrow range of CeO2 contents, and a 75:25 mixture of aggregate to binding material, the claim remains optional on each of these compositional parameters.  Further, as discussed in the response to Applicant's previous arguments, it is not clear from the provided data that a particular synergistic effect has been achieved with the combination of CuO and CeO2 in a porous ceramic material because CeO2 is present in all of the examples and comparative examples and no examples containing only CuO without CeO2 are presented.  As such, the prima facie case of obviousness has not been rebutted because the claims remain incommensurate with the exemplary products and criticality has not been established. 
Applicant has further argued that it would be erroneous to consider CuO and CeO2 as equivalent sintering aids because Ichikawa teaches using CeO2 and alkaline earth metal oxides as sintering aids.  However, the rejections currently and previously state that, to the extent that the compounds are considered equivalents, is prima facie obvious to combine equivalents known for the same purpose to form a third component/composition intended for the same purpose. See MPEP 2144.06. As both of CuO and CeO2 are referred to as "sintering aids" in disclosures in the same field, a reasonable presumption is created that the compounds are known equivalents. This applies to all of CeO2, the alkaline earth metal oxides Ichikawa teaches, and CuO.  Coupland's teaching CuO alongside other alkaline earth metal oxides (discussed below) further supports the compounds' equivalency.  Even if the materials are not considered equivalents, Coupland motivates and renders obvious incorporating CuO into ceramic materials, such as Ichikawa's, because he teaches that it aids in sintering and increases the strength of a formed product (par. 18, 26). 
Applicant has also argued that one of ordinary skill in the art would not have used 
CuO because Ichikawa teaches using alkaline earth metal oxides as sintering aids, CuO is not an alkaline earth metal oxide, and because, based on the combined teachings Ichikawa and Coupland, one of ordinary skill in the art would use MgO or CaCO3, which Coupland also teaches, instead of CuO as a sintering aid. However, that Coupland teaches other alternative sintering aids does not negate that he discloses advantages of using CuO as a sintering aid, which motivates and renders obvious using CuO in Ichikawa's product. Additionally, although Ichikawa teaches that alkaline earth metal oxide sintering aids are preferable, he does not exclude others from being used.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784